DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-9, 11-12, and 14-19 are currently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9, 11-12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikolaus (US 3301003 A) in view of Lackey (US 4139052 A), and Graham (US 2401560 A).

Regarding claim 1:
Nikolaus discloses a heating, ventilation, air conditioning, and refrigeration (HVACR) cabinet (Fig. 9), comprising:
an indoor evaporator 13a (col. 6, L32-35) of an HVAC system (Fig. 4 & 6); 
a heat exchanger compartment (compartment housing heat exchanger 12a), when the HVACR system is in a heating mode, reject heat to an airflow passing through heat exchanger compartment (Fig. 6, col. 6, L 48-58, & Fig. 9); 
a fan box located between the indoor evaporator and the heat exchanger compartment (Fig. 9: the fan box which comprises fans 21 and 22 and the airflow guiding members is seen between the evaporator and the aforementioned heat exchanger compartment), wherein the fan box includes an inlet on an evaporator side (see inlet of fan box adjacent to evaporator 13a) and an outlet on a heat exchanger compartment side (see outlet of fan box adjacent to 12a); and 
a single fan 22 mounted in the fan box , wherein said fan is configured to draw air through the inlet on the indoor coil side to pressurize the fan box (see at least airflow indicated by arrows in Fig. 9. It is inherent that the operation of fan 22 increases air pressure in the fan box),


Nikolaus does not disclose wherein the evaporator is a coil, and wherein the heat exchanger compartment comprises one or more tubes.

However, the usage of coil as evaporator is well known in the art. See for example Lackey, Fig. 1, illustrating evaporator 38 as a heat exchanger coil (col. 3, L 42-48). Lackey further teaches the usage of one or more tubes #26 in a condenser compartment (col. 3, L 29-41).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Nikolaus with the evaporator being a coil and the heat exchanger compartment comprising one or more tubes as taught by Lackey.

One of ordinary skills would have recognized that doing so would have increase the heat exchange surface area; thereby, improving the efficiency of the device.

Note: the evaporator is herein afterwards referred to as the indoor coil.

Although Nikolaus teaches a single fan 22 mounted in the fan box to draw air through the inlet on the indoor coil side to pressurize the fan box; Nikolaus does not disclose wherein said fan is provided in plurality.

However, a mere duplication of part which does not produce a new or unexpected result has no patentable significance. See MPEP 2144.04 - In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Further, Lackey teaches the provision of multiples fans 24 to a heat exchanger #26 (see Fig. 1-2).



One of ordinary skills would have recognized that doing so would have optimized the cooling provided by the device based on the demand at least by virtue of an increased airflow; thereby, rendering the device more efficient.

Nikolaus as modified does not disclose wherein the plurality of fans mounted in the fan box are plenum fans, wherein each of the plurality of plenum fans has a motor axis perpendicular to a plane of the inlet.

In the same field of endeavor, Graham teaches that the usage of a plenum fans in an HVAC cabinet is well known in the art (see at plenum fans #44 of evaporator #14 in cabinet #10, Fig. 1). Graham further teaches wherein the plenum fan #44 has a motor axis perpendicular to a plane of the inlet #52 & #54 of the evaporator #14 (see line through the axis of the fan #44 in Fig. 1. Also see col. 2, L 53 – col. 3, L 3).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have further provided the apparatus of Nikolaus as modified with the plurality of fans mounted in the fan box being plenum fans, wherein each of the plurality of plenum fans has a motor axis perpendicular to a plane of the inlet; in a similar manner as taught by Graham.

One of ordinary skills would have recognized that providing plenum fans with the arrangement above would have reduced the noises and vibrations resulting from the operation of the HVAC system (as evidence by the NPL in record from Dustin, Trane, Direct-Drive Plenum Fans and Fan Arrays); thereby, providing greater acoustic comfort for the occupants of the nearby environment.



Finally, Nikolaus as modified does not disclose wherein part of the fan box and part of the indoor coil overlap in a direction of a horizontal axis of the HVACR cabinet, and the part of the fan box is vertically above the part of the indoor coil.

Lackey further teaches an HVAC cabinet (Fig. 1) wherein part of the fan box (see housing of #40) and part of the evaporator #38 overlap in a direction of a horizontal axis of the HVACR cabinet (best seen in Fig. 1), and the part of the fan box is vertically above the part of the indoor coil (see Fig. 1).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have further provided the apparatus of Nikolaus as modified with the arrangement above as taught by Lackey, by simple rearrangement of parts.

One of ordinary skills would have recognized that doing so would have reduce the length of the HVAC cabinet so as to reduce it bulkiness.

Regarding claim 2:
Nikolaus as modified discloses all the limitations.
As modified, Nikolaus discloses wherein the plurality of plenum fans are arranged vertically within the fan box (see Fig. 9 and rejection of claim 1 above: the plenum fans are three dimensional objects, and are inherently arranged vertically).

Regarding claim 3:
Nikolaus as modified discloses all the limitations.
As modified, Nikolaus discloses wherein the plurality of plenum fans are arranged horizontally within the fan box (see Fig. 9 and rejection of claim 1 above: the plenum fans are three dimensional objects, and are inherently arranged horizontal).

Regarding claim 4:
Nikolaus as modified discloses all the limitations.
Nikolaus further discloses wherein the plane of the inlet of fan box (see vertical plane defining the inlet of fan 22) is parallel with a plane of the indoor coil (any vertical plane across the indoor coil 13a will be parallel with the vertical plane of the inlet of fan 13a).

Regarding claim 5:
Nikolaus as modified discloses all the limitations.
Nikolaus further discloses wherein the plane of the inlet of the fan box (see vertical plane defining the inlet of fan 22) is angled with respect to a plane of the indoor coil (any transverse plane across the indoor coil 13a will be angled with the vertical plane of the inlet of fan 13a).

Regarding claim 6:
Nikolaus as modified discloses all the limitations.
Nikolaus further discloses wherein the plane of the inlet of the fan box is at an angle within a range of +/-35 degrees with respect to a plane of the indoor coil (Note: a plane is a flat, two-dimensional surface. On the indoor coil 13a, multiple planes at an angle of +/-35 degrees with respect to the vertical plane defining the inlet of fan 22 are inherently present).

Regarding claim 7:
Nikolaus as modified discloses all the limitations.
Nikolaus further discloses wherein the heat exchanger compartment includes a heat exchanger compartment inlet opening (Fig. 9, see opening of compartment comprising heat exchanger 12a, from which the airflow from the fans is directed to), and the outlet of the fan box is configured to direct air towards the heat exchanger compartment inlet opening (see airflows indicated by arrows in Fig. 9).

Regarding claim 8:

Nikolaus further discloses a duct on a bottom of the HVACR cabinet (see Fig. 9: #57 is provided in a duct on the bottom of the cabinet) and wherein the indoor coil is in a downflow duct orientation (see Fig. 9: indoor coil 12a is in a downflow duct orientation as air from the indoor coil is directed downwards by the duct).

Regarding claim 9:
Nikolaus as modified discloses all the limitations.
Nikolaus further discloses a duct on a side wall of the HVACR cabinet (see Fig. 9: #57 is provided in a duct on the bottom side and vertical side of the cabinet) and wherein the indoor coil is in a horizontal duct orientation (see Fig. 9: indoor coil 12a is in a horizontal duct orientation as air from the indoor coil is flows horizontally though the indoor coil as indicated by arrows).

Regarding claim 11:
Nikolaus as modified discloses all the limitations.
Nikolaus further discloses wherein the fan box is joined to a side wall of the HVACR cabinet (see Fig. 9: at the inlet of fan 22, the housing of the fan box adjoins the horizontal top liner of the cabinet, which is a top side wall of the cabinet) and a wall of the heat exchanger compartment (see Fig. 9: at the outlet of the fan box, the fan box adjoins a wall of the heat exchanger compartment in which heat exchanger 12a is provided). 

To the extent that applicant argue, Lackey also teaches the arrangement of the fan provided so as to join a top side wall of HVACR cabinet and a wall #14 of the heat exchanger compartment (see at least Fig. 1). It would have been obvious for an ordinary skill artisan to provide such arrangement to the apparatus of Nikolaus as modified. An ordinary skill artisan would be motivated to do this in order to provide stronger support for the fan assembly.

Regarding claim 12:

Nikolaus as modified discloses wherein each of the plurality of plenum fans are located entirely within the fan box (see Fig. 9 and rejection of claim 1. Fan 22 is replaced by two plenum fans in the fan box).

Regarding claim 14:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claim 14, as claimed, would necessarily result from the normal operation of the apparatus of claim 1. See MPEP 2112.02.

Regarding claim 15:
Nikolaus as modified discloses all the limitations.
Nikolaus further discloses the duct is on a bottom of the HVACR cabinet (see Fig. 9: #57 is provided in a duct on the bottom of the cabinet) and wherein the indoor coil is in a downflow duct orientation (see Fig. 9: indoor coil 12a is in a downflow duct orientation as air from the indoor coil is directed downwards by the duct), wherein the plurality of plenum fans are arranged horizontally (see Fig. 9 and rejection of claim 1: the plenum fans are three dimensional objects, and are thus arranged horizontally).

Regarding claim 16:
Nikolaus as modified discloses all the limitations.
Nikolaus further discloses wherein the duct is located on a side wall of the HVACR cabinet (see Fig. 9: #57 is provided in a duct on a side of the cabinet) and the indoor coil is in a horizontal duct orientation (see Fig. 9: indoor coil 12a is in a horizontal duct orientation as air from the indoor coil is flows horizontally though the indoor coil as indicated by arrows), wherein the plurality of plenum fans are arranged vertically (see Fig. 9 and rejection of claim 1: the plenum fans are three dimensional objects, and are thus arranged vertically).


Nikolaus as modified discloses all the limitations.
Nikolaus further discloses wherein a plane of the inlet of fan box (see vertical plane defining the inlet of fan 22) is parallel with a plane of the indoor coil (any vertical plane across the indoor coil 13a will be parallel with the vertical plane of the inlet of fan 13a).

Regarding claim 18:
Nikolaus as modified discloses all the limitations.
Nikolaus further discloses wherein a plane of the inlet of the fan box (see vertical plane defining the inlet of fan 22) is angled with respect to a plane of the indoor coil (any transverse plane across the indoor coil 13a will be angled with the vertical plane of the inlet of fan 13a).

Regarding claim 19:
Nikolaus as modified discloses all the limitations.
Nikolaus further discloses wherein the plane of the inlet of the fan box is at an angle within a range of +/-35 degrees with respect to a plane of the indoor coil (Note: a plane is a flat, two-dimensional surface. On the indoor coil 13a, multiple planes at an angle of +/-35 degrees with respect to the vertical plane defining the inlet of fan 22 are inherently present).

Response to Arguments
Applicant's arguments filed 07/06/2020 have been fully considered. 

With respect to the rejection under 103, applicant submitted that Nikolaus thus does not teach that the plurality of plenum fans each have a motor axis perpendicular to the plane of the inlet of the fan box, the fan box is connected to a top of the HVACR cabinet, and part of the fan box and part of the indoor coil overlap in a direction of a horizontal axis of the HVACR cabinet, and the part of the fan box is vertically above the part of the indoor coil as recited in claim 1 or claim 14.



Applicant submission that the fan in Lackey has some horizontal overlap with a slanted coil, Lackey is directed to the positioning of a housed centrifugal fan, not a fan box including plenum fans.

This assertion is not persuasive. The device of Nikolaus is already modified with Graham in order to provide a cabinet with plenum fans (see rejection of claim 1 above for more details). Therefore, Lackey is use in the second instance only to teach the provision of a fan in overlapping arrangement with an evaporator in the horizontal direction. Based on this teaching from Lackey, it would be an obvious mechanical expedient for an ordinary skill artisan to modify the cabinet of Nikolaus as modified with a similar arrangement with the benefit of saving space.

Thus, amended claims 1 and 14 remains obvious variant of the prior art.

All the claims in this application have been rejected as being unpatentable over the combination of the prior art of record (see elaborated rejection above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 03/26/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 






/LIONEL NOUKETCHA/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763